Order filed May 27, 2021.




                                            In The

                          Fourteenth Court of Appeals
                                        ____________

                                   NO. 14-20-00159-CR
                                        ____________

                         EX PARTE LIONEL JOSEPH NEWMAN


                         On Appeal from the 179th District Court
                                 Harris County, Texas
                             Trial Court Cause No. 1647260

                                            ORDER

       The clerk’s record in this appeal was filed March 18, 2020. Our review has
determined that a relevant item has been omitted from the clerk’s record. See Tex. R.
App. P. 34.5(c). The record does not contain: (1) the February 25, 2020 order approving
counsel, Sharon Slopis’s, motion to withdraw, and (2) order approving appellant’s
request to proceed pro se in this matter.

       This court previously ordered this record, and the trial court clerk filed a
supplemental clerk’s record containing the court’s order granting substitution of
appellant’s trial court counsel.

       The Harris County District Clerk is directed to file a supplemental clerk’s record
on or before June 7, 2021, containing the above records.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.

                                       PER CURIAM

Panel Consists of Justices Spain, Hassan, and Poissant.